Case 1:19-cv-01410-ELH Document 53-4 Filed 07/22/20 Page 1 of 12




                                                                   AMF 041

                                                         Exhibit 3
Case 1:19-cv-01410-ELH Document 53-4 Filed 07/22/20 Page 2 of 12




                                                                   AMF 042
Case 1:19-cv-01410-ELH Document 53-4 Filed 07/22/20 Page 3 of 12




                                                                   AMF 043
Case 1:19-cv-01410-ELH Document 53-4 Filed 07/22/20 Page 4 of 12




                                                                   AMF 044
Case 1:19-cv-01410-ELH Document 53-4 Filed 07/22/20 Page 5 of 12




                                                                   AMF 045
Case 1:19-cv-01410-ELH Document 53-4 Filed 07/22/20 Page 6 of 12




                                                                   AMF 046
Case 1:19-cv-01410-ELH Document 53-4 Filed 07/22/20 Page 7 of 12




                                                                   AMF 047
Case 1:19-cv-01410-ELH Document 53-4 Filed 07/22/20 Page 8 of 12




                                                                   AMF 048
Case 1:19-cv-01410-ELH Document 53-4 Filed 07/22/20 Page 9 of 12




                                                                   AMF 049
Case 1:19-cv-01410-ELH Document 53-4 Filed 07/22/20 Page 10 of 12




                                                                    AMF 050
Case 1:19-cv-01410-ELH Document 53-4 Filed 07/22/20 Page 11 of 12




                                                                    AMF 051
Case 1:19-cv-01410-ELH Document 53-4 Filed 07/22/20 Page 12 of 12




                                                                    AMF 052
